Citation Nr: 1244286	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-31 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The most probative evidence indicates that the Veteran does not suffer from PTSD as a result of military service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2009 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and 
personnel records, and private records Psychological Consulting Services.  Electronic records from Virtual VA were reviewed. 

Additionally, the Veteran was afforded an adequate VA mental health examination in connection with his claim.  Although verification of the Veteran's reported stressors was not accomplished, the RO issued a January 2010 formal finding of a lack of information required to corroborate stressors when, pursuant to a November 2009 request for additional stressor information, the Veteran responded that he had no further information.  Moreover, as a verified stressor is not determinative in this case, the Board finds that additional remand for further attempts at stressor verification is unnecessary and would only result in additional delay with no benefit to the Veteran.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran asserts that he has PTSD as a result of (1) learning that his best friend Ellis Baxter Harrison was killed in Vietnam, (2) fearing for his life while stationed at different outposts in Vietnam between August 1966 and October 1967, during which time he served on guard duty and delivered supplies, (3) learning that fellow comrades who were delivering supplies in his place were killed and wounded during an ambush, (4) his base coming under attack many times, and (5) witnessing the enemy blow up an oil tank.  In support of his claimed stressors, the Veteran submitted evidence that Ellis Baxter Harrison was killed in Vietnam in August 1967.  

Parenthetically, the Board observes that, the May 2009 stressor statement signed by the Veteran indicates that the stressors listed above occurred during the Veteran's Vietnam service from August 1966 to October 1967.  However, service personnel records show that the Veteran was separated from service in September 1967.

Nevertheless, in January 2010, the RO made a formal finding that there was a lack of information required to verify the Veteran's stressors in connection to his claim.  The Veteran did not provide a two-month date range or identify the specific military installations where his stressors occurred, nor did he provide the names of unit casualties.  The Veteran's service personnel records are also negative for any combat medals.  

The Veteran was diagnosed with PTSD by a private licensed psychological associate in December 2008 (based on an October 2008 evaluation) and September 2009.  Parenthetically, the Board observes that those reports were co-signed by a private psychologist.  That diagnosis was based on the Veteran's reports of coming under enemy fire on many occasions, witnessing deaths of and injuries to many fellow soldiers and others, being shot at by snipers while driving through mountain passes, watching and hearing the cries of wounded soldiers as they were unloaded from choppers at Qui Nhon Hospital, and learning of the death of his close friend, Baxter Ellis.  It was also noted that a petro depot was blown up at Qui Nhon while the Veteran was stationed there.  Due to those stressors, the private psychological associate indicated that the Veteran experienced symptoms of reexperiencing (intrusive thoughts and nightmares), avoidance (isolating behaviors and avoidance of war-related media and conversation), and increased arousal (difficulty staying asleep, irritability, hypervigilance, and exaggerated startle).  Further, those symptoms were found to severely compromise the Veteran's ability to initiate or sustain social relationships or work relationships.

In light of the amendment to 38 C.F.R. § 3.304(f), the Veteran was scheduled for VA examination in August 2011 for the purpose of ascertaining whether the evidence of record confirmed that the Veteran served in a location consistent with hostile military or terrorist activity, and whether his claimed stressors were adequate to support a PTSD diagnosis.  The examiner thoroughly reviewed the entire claims file, examined the Veteran, and administered psychological testing.  In identifying stressors, the Veteran reported that he found out about a friend who was killed in action in Vietnam, and that an oil tank was blown up by the enemy during an attack.  He also stated that he remained on base throughout his deployment.  He denied a history mental health treatment.

Regarding current symptoms, the Veteran did not report experiencing any clinical significant symptoms of PTSD secondary to his reported stressors or that were trauma specific.  He denied panic attacks, significant irritability, psychotic symptoms, manic symptoms, and suicidal ideation.  He reported that although he is not socially active, he enjoys playing basketball with his step-son, stays connected with his siblings, has some friendships in the community, has a close female friend who he opens up to, and spends time trying to find work to do with neighbors.  Further, he was still married to his wife of nearly 20 years, though they had a distant relationship.  He did have some problems with sleep, which the examiner found likely to be due to poor sleep habits.  He also reported occasional sadness, but stated that his mood is usually good.  The examiner found that the Veteran's reports of occasional sadness, as well as some reported minimal anxiety, appeared to be normal reactions to psychosocial stressors (e.g., death of a friend, marital problems, financial problems).  

The examiner determined that the stressor of learning of the friend's death in Vietnam was not related to fear of hostile military or terrorist activity and was not adequate to support a diagnosis of PTSD.  In contrast, however, the examiner noted that the stressor of witnessing the enemy blow up an oil tank was related to fear of hostile military or terrorist activity and was adequate to support a diagnosis of PTSD.  Therefore, the first criterion for a diagnosis of PTSD was met.  However, the Veteran did not report persistent symptoms of avoidance, reexperiencing, or increased arousal associated with the trauma.  Therefore, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

In support of that conclusion, the VA examiner noted that psychological testing administered in conjunction with the examination did not support a PTSD diagnosis.  Specifically, she noted that the Veteran's score on the PTSD Checklist, used to assess current symptoms of PTSD, was not consistent with a diagnosis of PTSD.  Further, on the Combat Exposure Scale, the Veteran's responses were suggestive of exposure to light combat, and he specifically denied ever coming into enemy fire, being surrounded by the enemy, firing rounds at the enemy, seeing anyone hit by incoming or outgoing rounds, going on combat patrols, or having any men from his unit killed or wounded in action.  Finally, the examiner addressed the prior private report showing a diagnosis of PTSD, and found that the private report was not an accurate reflection of the Veteran's current psychiatric condition.  The examiner noted that information contained in the private examination report was directly contradicted by the Veteran's own statements during the August 2011 VA examination, as well as by other evidence in his medical records.

Although the private licensed psychological associate diagnosed the Veteran with PTSD in December 2008 and September 2009, the Board notes that the amendment of 38 C.F.R. § 3.304(f) specifically requires a VA psychiatrist or psychologist, or contract equivalent, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  Here, the VA psychologist reviewed the Veteran's claims file and performed a complete examination during which the Veteran reported his stressors of learning that a friend was killed in Vietnam and seeing an oil tank blow up, but denied other combat-related stressors.  

While the private psychological associate, L.G., MA, noted the Veteran to experience an array of PTSD symptoms, including symptoms of reexperiencing, avoidance, and increased arousal, the Veteran specifically denied those symptoms during the August 2011 VA examination.  Further, while the private psychological associate cited to a number of combat-related stressors, including receiving sniper fire while driving through mountain passes, the Veteran specifically denied leaving the secured base during his deployment during the August 2011 VA examination and, further, specifically denied receiving enemy fire.  In this regard, there is no indication that the private psychological associate had access to or reviewed the Veteran's claims file or service records.  Instead, it appears that the PTSD diagnosis and etiological opinion were based on Veteran's self-reported history that is inconsistent with the Veteran's own statements concerning stressors made during the course of the claim.  

Indeed, the Board notes that following a November 2009 letter requesting specific information concerning the Veteran's alleged stressors, the Veteran responded in November 2009 that he had no additional evidence to submit.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, despite several requests to L.G., MA, for copies of all treatment records, L.G. only provided a September 2009 letter, stating that the Veteran has been in treatment with him since October 2008 and that his last visit was on September 18, 2009.  However, L.G. never provided copies of the actual treatment records as requested.  The Board finds this curious, especially since the Veteran denied being involved in mental health treatment to the VA examiner.  The Board further notes that the December 2008 letter from L.G. was addressed to an individual, I.T.B. with Veterans Pavilion, who is not an authorized representative.  The undersigned has adjudicated numerous cases involving veterans being assisted by I.T.B., and the fact patterns and medical opinions provided are very similar to those presented here.  

While such fact is certainly not dispositive as to a determination based on the facts of this case, the Board notes that the large discrepancy between the stressors reported to L.G. and those reported by the Veteran to the VA examiner, when coupled with the Veteran's denial of ever having received mental health treatment, L.G.'s failure to provide any clinical records reflecting ongoing treatment to support the two letters he submitted, and the results of VA psychological testing showing findings that are not consistent with a diagnosis of PTSD, raises serious questions as to the credibility of the information provided in L.G.'s report.  Thus, while L.G. is competent to provide an opinion that the Veteran suffers from PTSD, the Board finds the December 2008 and September 2009 letters are of questionable reliability, are inconsistent with other facts in the record, and are afforded little, if any, probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value).  

In summary, the Board finds the opinion of the VA examining psychologist to be of greater probative value as that psychologist conducted a full examination, reviewed the Veteran's claims file and electronic medical records, and provided an adequate rationale for the opinion that the Veteran does not meet the criteria for a diagnosis of PTSD.  Moreover, the VA psychologist specifically addressed the private diagnosis of PTSD and found it to be unsupported by the evidence.  Further, the VA psychologist is authorized by regulation to provide an opinion as to the presence of PTSD based on "fear of hostile military or terrorist activity," while L.G. is not.  Accordingly, the Board assigns greater weight to the opinion of the VA examining psychologist than to the opinion of L.G.  See Madden, supra; see also Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinion of the VA examiner to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds that the most probative evidence reveals that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, service connection for PTSD is denied. 

The Board is aware of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  However, in this case, the medical evidence does not reveal a diagnosis of a mental disorder other than PTSD.  Accordingly, no further action pursuant to Clemons is warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


